252 S.W.3d 223 (2008)
Jermaine EWING, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90286.
Missouri Court of Appeals, Eastern District, Division Two.
May 6, 2008.
Lisa M. Stroup, Office of the Missouri Public Defender; St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.
Prior report: 2007 WL 5090592.


*224 ORDER

PER CURIAM.
Jermaine Ewing (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. This Court affirmed Movant's convictions, following a jury trial, for assault in the first degree, in violation of Section 565.050, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015, in Movant's direct appeal. State v. Ewing, 175 S.W.3d 207 (Mo.App. E.D.2005). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise indicated.